Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Terminal Disclaimer filed on 6 June, 2022.

Examiner’s Comment
Claims 21-40 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 21, 30 and 39. When considering the limitations as recited in the entirety of said claims the prior art neither teaches nor suggests all of the limitations in the manner disclosed by Applicant. 

The closest relevant prior art includes:
Pettitt et al (US 2014/0006931) teaches: 
“A system and method of republishing and syndicating digital content for use by consumer readers, comprising allowing a publisher to register with a syndication engine, to indicate content that the publisher wishes to make available for syndication, and to indicate at least one monetization model for the content. Upon registering with the syndication engine, transmitting a republish control for the publisher to embed in the content. Upon a republisher requesting to view content from the publisher, causing the publisher to transmit the content, including the republish control, to the republisher. If the republisher desires to republish the content, allowing the republisher to select the republish control. Causing transmission of a republish request to the syndication engine in response to selection of the republish control. Then transmitting a unique embed code to the republisher for embedding into a republisher webpage to facilitate republishing of the content from the publisher.”

However, Pettitt does not teach the claim limitation: “and adding the requested document to a missing content queue and redirecting the request to a server of the publisher content management system for generation of a formatted version of the requested document”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459